NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is not
              citable as precedent. It is a public record.

      United States Court of Appeals for the Federal Circuit
                                         2006-5082

                        GENERAL CHARLES ULYSSES SMITH,

                                                          Plaintiff-Appellant,
                                           v.

                                     UNITED STATES,

                                                          Defendant-Appellee.

                             _______________________

                             DECIDED: October 5, 2006
                             _______________________


Before NEWMAN, Circuit Judge, ARCHER, Senior Circuit Judge, and PROST, Circuit
Judge.

ARCHER, Senior Circuit Judge.

       Charles Ulysses Smith (“Smith”) appeals the United States Court of Federal

Claims’s (“Claims Court”) dismissal of his complaint. Smith v. United States, No. 06-

79C (Fed. Cl. Mar. 14, 2006). Because Smith’s claim is barred by both the doctrine of

res judicata and the statute of limitations, we affirm.
       Prior to this case, there have been at least seven judicial dispositions involving

Smith’s claims against the government.1 For this reason, we need not restate the basic

facts involved.

       Whether a claim is barred by the doctrine of res judicata is a question of law that

we review de novo. Faust v. United States, 101 F.3d 675, 677 (Fed. Cir. 1996). The

issue of whether the Claims Court properly determined that a claim was barred by the

statute of limitations is also reviewed without deference. Wells v. United States, 420

F.3d 1343, 1345 (Fed. Cir. 2005).

       While Smith’s brief is somewhat difficult to understand, it is evident that his claim

below arose from the same operative facts as his previous action against the

government in the Claims Court and is based upon the same transactions and

occurrences. Accordingly, the previous final judgment on Smith’s claim extinguishes “all

rights of the plaintiff to remedies against the defendant with respect to all or any part of

the transaction, or series of connected transactions, out of which the action” arose.

Young Eng’rs, Inc. v. United States Int’l Trade Comm’n, 721 F.2d 1305, 1314 (Fed. Cir.

1983) (internal quotations omitted). Further, as the Claims Court recognized in its order

denying Smith’s motion for reconsideration, even assuming Smith had raised new

claims in his most recent complaint that had not been previously decided, any such



       1
               Smith filed his first complaint in the United States District Court for the
District of Maryland in 1981 (this case was dismissed as untimely pursuant to
28 U.S.C. § 2401(a)); he filed his second suit against the Army with that court in 1995
(this complaint was dismissed based on res judicata grounds). In 2000, Smith filed a
complaint in the Claims Court, Smith v. United States, No. 00-171C (Fed. Cl. Sept. 5,
2000) (“Smith CFC I”) (this claim was dismissed for lack of subject matter jurisdiction or
failure to state a claim). The current appeal stems from his second complaint filed with
the Claims Court, filed in 2006 (“Smith CFC II”). Smith CFC I forms the basis for the
Claims Court’s res judicata determination in Smith CFC II.


2006-5082                                    2
claims would be time-barred, as suits against the government are subject to a six year

statute of limitations. See 28 U.S.C. § 2501 (1994).2




      2
               The facts giving rise to Smith’s complaint occurred in 1970 when he was
discharged from the Army. Even if we were to assume that the Army Discharge Review
Board’s decision reclassifying Smith’s discharge from a general discharge under
honorable conditions to an honorable discharge restarted the clock for statute of
limitation purposes, this occurred in 1976, more than six years prior to Smith’s filing of
his original complaint with the Claims Court.


2006-5082                                   3